 1
                            UNITED STATES DISTRICT COURT
 2
                           CENTRAL DISTRICT OF CALIFORNIA
 3
                                                     Case No. 5:17-CV-01515 (VEB)
 4
         AUGUSTINE ANGEL MARTINEZ
 5
         ALVAREZ,
                                                     ORDER
 6
                              Plaintiff,
 7
         vs.
 8
         ANDREW M. SAUL, Commissioner of
         Social Security,
 9
                              Defendant.
10

11             Based upon the parties’ Stipulation for the Award and Payment of Equal
12   Access to Justice Act (EAJA) fees, IT IS ORDERED that Plaintiff shall be
     awarded attorneys’ fees under the EAJA in the amount of four thousand four
13
     hundred dollars ($4,400.00), as authorized by 28 U.S.C. §2412(d), subject to the
14   terms of the Stipulation.1

15
               DATED this 16th day of September, 2019.
16
                                                   /s/Victor E. Bianchini
                                                   VICTOR E. BIANCHINI
17
                                               UNITED STATES MAGISTRATE JUDGE
18   1
      On June 17, 2019, Andrew M. Saul took office as Social Security Commissioner. The Clerk of
     the Court is directed to substitute Commissioner Saul as the named defendant in this matter
19   pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.

20
                     ORDER – MARTINEZ ALVAREZ v SAUL 5:17-CV-01515-VEB
